Case 4:18-cv-00331-GKF-FHM Document 19 Filed in USDC ND/OK on 11/14/18 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

  CRYSTAL STEWART, as next of friend of              §
  ECJ, a minor,                                      §
                                                     §
          Plaintiff,                                 §
                                                     §       NO. CIV- 18-cv-00331-GKF-FHM
  vs.                                                §
                                                     §
  GMRI, Inc. d/b/a CHEDDARS SCRATCH                  §
  KITCHEN                                            §
                                                     §
          Defendant.
                                                     §
                                                     §


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Crystal Stewart

   and Defendant GMRI, Inc. d/b/a Cheddars Scratch Kitchen file this Joint Stipulation of

   Dismissal with Prejudice. Plaintiff and Defendant hereby stipulate that this action shall be

   dismissed as to all claims asserted by Plaintiff in the above-captioned lawsuit, with prejudice,

   with each party to bear his or its own attorneys’ fees and costs.




   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE - PAGE 1
Case 4:18-cv-00331-GKF-FHM Document 19 Filed in USDC ND/OK on 11/14/18 Page 2 of 2




           Dated: November 14, 2018.      Respectfully submitted,



   /s/ Rex W. Thompson                    /s/ Jonathan G. Rector
   Rex W. Thompson                        Steven L. Rahhal
   OBA No. 13122                          OBA No. 12445
   Donald M. Bingham                      Jonathan G. Rector
   OBA No. 794                            OBA No. 30691
   Melvin C. Hall
   OBA No. 3728                           LITTLER MENDELSON, P.C.
                                          A Professional Corporation
   RIGGS, ABNEY, NEAL, TURPEN,            2001 Ross Avenue
   ORBISON & LEWIS                        Suite 1500, Lock Box 116
   502 West 6th Street                    Dallas, TX 75201.2931
   Tulsa, OK 74119                        214.880.8100
   918.587.3161                           214.880.0181 (Fax)
   918.587.9708 (Fax)
                                          ATTORNEYS FOR DEFENDANT,
   ATTORNEYS FOR PLAINTIFF                GMRI, INC. d/b/a CHEDDARS SCRATCH
                                          KITCHEN



   FIRMWIDE:159499401.1 069299.1169




   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE - PAGE 2
